Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #015


FROM: CLERK OF SUPREME COURT OF LOUISIANA


The Opinions handed down on the 15th day of March, 2016, are as follows:


BY HUGHES, J.:


2015-CC-1263      IN RE: MEDICAL REVIEW PANEL FOR THE CLAIM OF PEIGHTON MILLER, ET
     C/W          AL. v. TULANE LAKESIDE HOSPITAL, ET AL. (Parish of Jefferson)
2015-CC-1264

                  In the case of In Re: Medical Review Panel Proceedings for the
                  Claim of Peighton Miller v. Tulane-Lakeside Hospital, the
                  judgment of the appellate court is reversed and the matter is
                  remanded to Fifth Circuit Court of Appeal, with instructions to
                  rule on the pretermitted assignment of error.
                  REVERSED AND REMANDED WITH INSTRUCTIONS.

                  GUIDRY, J., concurs for the reasons assigned by Crichton, J.
                  CRICHTON, J., concurs in the result and assigns reasons.
03/15/16

                          SUPREME COURT OF LOUISIANA

                                     NO. 2015-CC-1114

         IN RE: MEDICAL REVIEW PANEL CLAIM OF ROSE TILLMAN

                                 CONSOLIDATED WITH

      IN RE: THE MEDICAL REVIEW PANEL CLAIM OF ROSE TILLMAN

                                 CONSOLIDATED WITH

              JAHMAL T. TILLMAN AND JIRUS T. TILLMAN,
    ON BEHALF OF THE DECEDENT, ROSE TILLMAN VERSUS THE STATE
      OF LOUISIANA, ON BEHALF OF DURGA RAM SURE, M.D., ET AL.

                                 CONSOLIDATED WITH

                                     NO. 2015-CC-1263

               IN RE: MEDICAL REVIEW PANEL FOR THE
     CLAIM OF PEIGHTON MILLER, ET AL. VERSUS TULANE LAKESIDE
                          HOSPITAL, ET AL.

                                 CONSOLIDATED WITH

                                     NO. 2015-CC-1264

               IN RE: MEDICAL REVIEW PANEL FOR THE
     CLAIM OF PEIGHTON MILLER, ET AL. VERSUS TULANE LAKESIDE
                          HOSPITAL, ET AL.

            ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                  FIFTH CIRCUIT, PARISH OF JEFFERSON


HUGHES, J.

         We granted the plaintiffs’ writs in these consolidated cases to review the

appellate court’s interpretation of Medical Malpractice Act (“MMA”) provision

LSA-R.S.        40:1231.8(A)(2)(b)       (formerly    LSA-R.S.       40:1299.47(A)(2)(b)), 1


1   House Concurrent Resolution No. 84 of the 2015 Regular Session authorized and directed the
directing that a request for review of a malpractice claim “shall be deemed filed on

the date of receipt of the request stamped and certified by the division of

administration.”     The Louisiana Division of Administration (“DOA”) maintains

and the appellate court agrees that Section 1231.8(A)(2)(b) requires that a request

for review to be “stamped and certified” by the DOA prior to being considered

“received.”     This construction renders the plaintiffs’ electronically-transmitted

requests untimely, as prescribed, despite having been filed via facsimile

transmission before midnight on the last day of the prescriptive period, though

after the DOA’s regular business hours. For the reasons that follow, we conclude

that when LSA-R.S. 40:1231.8(A)(2)(b) is read in conjunction with Louisiana’s

Uniform Electronic Transmission Act (“UETA”), LSA-R.S. 9:2601 et seq., it is

clear that the plaintiffs’ facsimile-transmitted requests for review were “received”

by the DOA when transmitted into the DOA’s facsimile transmission system on

the last day of the prescriptive period, and the plaintiffs’ requests for review were

not prescribed.

                     FACTS AND PROCEDURAL HISTORY

       The plaintiffs in In Re: Medical Review Panel Claim of Rose Tillman

filed a petition in the 24th Judicial District Court for the Parish of Jefferson, on

August 13, 2013, alleging: that they were the surviving children of Rose Tillman;

that they had requested a review of a medical malpractice complaint against West

Jefferson Medical Center, pursuant to LSA-R.S. 40:1231.8; and that they were

filing suit for the purpose of obtaining discovery in the matter. In 2014 several

Louisiana State Law Institute to reorganize and recodify the “Miscellaneous Health Provisions”
Chapter of Title 40 of the Louisiana Revised Statutes of 1950 and further provided that the
Louisiana State Law Institute shall change any references to Sections, Chapters, Subchapters,
Parts, and Subparts in the Titles of the Louisiana Revised Statutes of 1950 and the Codes as
necessary to reflect the new Sections, Chapters, Subchapters, Parts, and Subparts resulting from
2015 H.C.R. No. 84. Accordingly, LSA-R.S. 40:1299.47 was redesignated as LSA-R.S.
40:1231.8. Although the district court and appellate court in these cases referenced former LSA-
R.S. 40:1299.47(A)(2)(b), we refer herein to the law’s current designation of LSA-R.S.
40:1231.8(A)(2)(b). We note that no substantive changes have been made to former LSA-R.S.
40:1299.47 since 2012 La. Acts, No. 802.


                                               2
peremptory exceptions pleading the objection of prescription were filed,

contending that the plaintiffs’ request for review of their medical malpractice claim

was deemed filed on May 23, 2013 and, as such, was prescribed as the filing date

was more than one year after Ms. Tillman’s death.

          The following are the undisputed, salient facts of the Tillman case. Ms.

Tillman died on May 22, 2012 due to the alleged malpractice of the defendants in

prescribing a medication (Dilantin) to Ms. Tillman, which carried the risk of

serious complications, and in failing to discontinue the medication after she began

experiencing an adverse reaction to it. The plaintiffs’ request for review of their

medical malpractice claim was transmitted to the DOA via facsimile transmission

on May 22, 2013, after the 5:00 p.m. closure of the DOA office, and the DOA

stamped the facsimile transmission as filed on the following business day, May 23,

2013.       The plaintiffs’ request was acknowledged by the Patient Compensation

Fund (“PCF”) Medical Malpractice Compliance Director, Susan Gremillion, via a

letter dated May 31, 2013, as having been filed on May 22, 2013, 2 and a

subsequent November 10, 2014 letter from Ms. Gremillion “corrected” the filing

date to “5/23/2013.”3 The DOA’s website, at that time, informed the public that

“faxed filings . . . received after 5:00 p.m. will not be stamped until the next

working date.”

          The district court denied the exceptions of prescription, concluding that the

DOA’s internal policy of “forward-stamping requests faxed after business hours is

unauthorized by statute.”            The appellate court granted writs and reversed the

district court. See In Re: Medical Review Panel Claim of Rose Tillman, 15-
2 The PCF’s May 31, 2013 letter stated in pertinent part: “This will acknowledge receipt of your
request for a medical review panel dated May 22, 2013.”

3   The PCF’s November 10, 2014 letter to the plaintiffs stated in pertinent part:

          Below are the corrections from our notice dated May 31, 2013:

          Filing Date - 5/23/2013


                                                   3
0178 (La. App. 5 Cir. 4/22/15) (unpublished). In so ruling, the appellate court

relied on the language of LSA-R.S. 40:1231.8(A)(2)(b) (“The request for review of

a malpractice claim . . . shall be deemed filed on the date of receipt of the request

stamped and certified by the division of administration . . . .”) to conclude that the

plaintiffs’ faxed request for review was not deemed filed until the DOA “stamped

and certified” it on May 23, 2013. Id. at 2. Concluding the request was untimely,

the appellate court ordered the district court to enter a judgment in favor of the

defendants and dismiss the plaintiffs’ case with prejudice. Id. On application of

the plaintiffs, this court granted a writ of certiorari. See In Re: Medical Review

Panel Claim of Rose Tillman, 15-1114 (La. 10/2/15), 178 So.3d 576.

      In Re: Medical Review Panel Proceedings for the Claim of Peighton

Miller v. Tulane-Lakeside Hospital was filed on June 20, 2013 by the defendant,

Tulane-Lakeside Hospital, in the 24th Judicial District Court for the Parish of

Jefferson, for the purpose of obtaining discovery in the matter. Thereafter, in

2015, peremptory exceptions pleading the objection of prescription were filed,

contending that the plaintiffs’ request for review of their medical malpractice claim

was deemed filed on April 5, 2013 and, as such, was prescribed as the filing date

was more than one year from the alleged malpractice or discovery thereof.

      The following are the undisputed, salient facts of the Miller case. On April

1, 2012, plaintiff Lauren Reyes sought care at Tulane-Lakeside Hospital for the

birth of her child, Peighton Miller, who was born on April 2, 2012; during delivery

Peighton sustained a braxial plexus injury to the nerves in her right shoulder. Ms.

Reyes and Peighton were discharged from the hospital on April 4, 2012. The

plaintiffs’ request for review of their medical malpractice claim was transmitted to

the DOA via facsimile transmission on April 4, 2013, after the 5:00 p.m. closure of

the DOA office. The DOA stamped the facsimile transmission as filed on the



                                          4
following business day, April 5, 2013. 4 The DOA’s website, at that time, informed

the public that “faxed filings . . . received after 5:00 p.m. will not be stamped until

the next working date.”

          The district court denied the exceptions of prescription, holding that the

DOA received the plaintiffs’ complaint by facsimile transmission on April 4, 2013,

and “Plaintiffs should not be penalized by the fact that the complaint was not

actually stamped as filed until the next day.” The district court further specifically

found that “prescription began to run in this matter on April 4, 2012, the date the

Court determined that Plaintiffs discovered the alleged medical malpractice.” The

appellate court granted writs and reversed the denial of the exceptions of

prescription. See In Re: Medical Review Panel for the Claim of Peighton

Miller v. Tulane-Lakeside Hospital, 15-0270, 15-0271 (La. App. 5 Cir. 5/28/15)

(unpublished). The appellate court ruled, as in In Re: Medical Review Panel

Claim of Rose Tillman, that pursuant to LSA-R.S. 40:1231.8(A)(2)(b) the filing

date was the date the plaintiffs’ faxed request for review was “stamped and

certified” by the DOA on April 5, 2013, which was on the day after it was faxed.

Id. at 2.       Concluding the request for review was untimely, the appellate court

ordered the district court to enter a judgment in favor of the defendants and dismiss

the plaintiffs’ case with prejudice. 5 Id. at 2-3. On application of the plaintiffs, this


4   The PCF’s March 20, 2015 letter to the plaintiffs stated in pertinent part:

          Below are the corrections from our notice dated April 09, 2013:

          Filing Date - 4/5/2013

Although the PCF’s April 9, 2013 letter, referenced in the March 20, 2015 letter, does not appear
in the Miller appellate record, a May 23, 2013 letter from the PCF to an attorney, selected by the
PCF to serve as the attorney chairman for the medical review panel, does appear in the appellate
record, and it was noted therein that the request for review in the Miller case was filed on
“4/4/2013.”

5  Because the appellate court concluded the request for a medical review panel was untimely, the
issue of whether the Miller plaintiffs had discovered the alleged malpractice before April 4,
2012 was pretermitted. See In Re: Medical Review Panel for the Claim of Peighton Miller v.
Tulane-Lakeside Hospital, at 2.


                                                    5
court granted writs of certiorari. See In Re: Medical Review Panel for the Claim

of Peighton Miller v. Tulane Lakeside Hospital, 15-1263, 15-1264 (La. 10/2/15),

178 So.3d 577.

      The assignments of error asserted by the plaintiffs in these consolidated

cases essentially contend that: (1) the appellate court erred in construing LSA-R.S.

40:1231.8(A)(2)(b) as clear and unambiguous when it is silent as to the express

treatment of fax-filings, and the statement therein that a request for review of a

malpractice claim is “deemed filed on the date of receipt of the request stamped

and certified by the division of administration” is vague and susceptible of

different meanings; (2) the appellate court’s construction of LSA-R.S.

40:1231.8(A)(2)(b) to allow the DOA to determine the filing date of a request for

review based solely on when a DOA employee stamps a fax-filing, not when the

request was actually received, conflicts with the UETA, LSA-R.S. 9:2601 et seq.;

(3) the DOA’s “internal office policy” of stamping fax-filings received after 5:00

p.m. as filed on the next business day, with no express legislative authority to do

so, impermissibly shortens the prescriptive period for filing a medical malpractice

complaint; and (4) allowing the DOA such authority constitutes an unconstitutional

delegation of legislative authority.

                              LAW AND ANALYSIS

      The facts are not in dispute in these consolidated cases, which present purely

legal issues related to whether the DOA acted in accordance with applicable law in

stamping the fax-filed requests for review of the plaintiffs’ medical malpractice

claims as filed on the business day following facsimile transmission of the

requests. As only questions of law are presented, review by this court is de novo.

See Thibodeaux v. Donnell, 08-2436 (La. 5/5/09), 9 So.3d 120, 122-23; Holly &

Smith Architects, Inc. v. St. Helena Congregate Facility, Inc., 06-0582 (La.

11/29/06), 943 So.2d 1037, 1045.

                                         6
         Pursuant to LSA-C.C. art. 3492, delictual actions are subject to a liberative

prescription of one year, and prescription commences to run from the day the

injury or damage is sustained. In addition, LSA-R.S. 9:5628 provides that actions

against certain health care providers, arising out of patient care, must be filed

within one year from the date of the alleged act, omission, or neglect, or within one

year from the date of the discovery of the act, omission, or neglect; in all events,

such claims must be filed at the latest within three years from the date of the

alleged act, omission, or neglect. 6 See Milbert v. Answering Bureau, Inc., 13-

0022 (La. 6/28/13), 120 So.3d 678, 684.

         Civil Code Articles 3454 and 3456 govern the computation of a prescriptive

period, providing:

         Art. 3454. Computation of time

               In computing a prescriptive period, the day that marks the
         commencement of prescription is not counted. Prescription accrues
         upon the expiration of the last day of the prescriptive period, and if
         that day is a legal holiday, prescription accrues upon the expiration of
         the next day that is not a legal holiday.

         Art. 3456. Computation of time by years




6   Revised Statute 9:5628 provides:

                  A. No action for damages for injury or death against any physician,
         chiropractor, nurse, licensed midwife practitioner, dentist, psychologist,
         optometrist, hospital or nursing home duly licensed under the laws of this state, or
         community blood center or tissue bank as defined in R.S. 40:1231.1(A), whether
         based upon tort, or breach of contract, or otherwise, arising out of patient care
         shall be brought unless filed within one year from the date of the alleged act,
         omission, or neglect, or within one year from the date of discovery of the alleged
         act, omission, or neglect; however, even as to claims filed within one year from
         the date of such discovery, in all events such claims shall be filed at the latest
         within a period of three years from the date of the alleged act, omission, or
         neglect.
                  B. The provisions of this Section shall apply to all persons whether or not
         infirm or under disability of any kind and including minors and interdicts.
                  C. The provisions of this Section shall apply to all healthcare providers
         listed herein or defined in R.S. 40:1231.1 regardless of whether the healthcare
         provider avails itself of the protections and provisions of R.S. 40:1231.1 et seq.,
         by fulfilling the requirements necessary to qualify as listed in R.S. 40:1231.2 and
         1231.4.


                                                  7
              If a prescriptive period consists of one or more years,
       prescription accrues upon the expiration of the day of the last year
       that corresponds with the date of the commencement of prescription.

(Emphasis added.)

       Before a medical malpractice suit can be filed, the claimant must file a

complaint seeking review of the complaint by a medical review panel, pursuant to

the MMA. 7 See Milbert v. Answering Bureau, Inc., 120 So.3d at 684; Borel v.

Young, 07-0419 (La. 11/27/07), 989 So.2d 42, 61 (on rehearing); LeBreton v.

Rabito, 97-2221 (La. 7/8/98), 714 So.2d 1226, 1230-31. This court previously

recognized, in Borel v. Young and LeBreton v. Rabito, that the legislature, in

enacting the MMA, took special cognizance of the need to fully protect plaintiffs

from the detrimental effect of liberative prescription, allowing for suspension of

the time within which suit must be filed during the pendency of the review process

and for ninety days following notification to the claimant or his or her attorney of

the panel opinion.        See also LSA-R.S. 40:1231.8(A)(2)(a) (formerly LSA-R.S.

40:1299.47(A)(2)(a)). 8

       At issue in the instant case is the meaning to be attributed to MMA Section

1231.8(A)(2)(b), as it affects the timeliness of a medical review panel request fax-

filed on the last day of the prescriptive period. Section 1231.8(A)(2)(b) provides:

       The request for review of a malpractice claim under this Section shall
       be deemed filed on the date of receipt of the request stamped and
       certified by the division of administration or on the date of mailing of
       the request if mailed to the division of administration by certified or
       registered mail only upon timely compliance with the provisions of

7   See LSA-R.S. 40:1231.8(A)(1)(a) (“All malpractice claims against health care providers
covered by this Part, other than claims validly agreed for submission to a lawfully binding
arbitration procedure, shall be reviewed by a medical review panel established as hereinafter
provided for in this Section.”); LSA-R.S. 40:1231.8(B)(1)(a)(i) (“No action against a health care
provider covered by this Part, or his insurer, may be commenced in any court before the
claimant’s proposed complaint has been presented to a medical review panel established
pursuant to this Section.”).

8 Section 1231.8(A)(2)(a) provides, in pertinent part: “The filing of the request for a review of a
claim shall suspend the time within which suit must be instituted . . . until ninety days following
notification, by certified mail . . . to the claimant or his attorney of the issuance of the opinion by
the medical review panel . . . .”


                                                  8
      Subparagraph (1)(c) or (d) of this Subsection. Upon receipt of any
      request, the division of administration shall forward a copy of the
      request to the board within five days of receipt.

(Emphasis added.)

      The DOA interpreted this provision to mean that a fax-filed request for

review of a medical malpractice claim is only “deemed filed,” after receipt, on the

date on which the DOA has “stamped and certified” the request as filed, regardless

of when the fax-filed request was actually received in the DOA’s office, and this

construction was upheld by the appellate court. The plaintiffs contend that the

DOA should consider a fax-filed request for review as filed on the date it is

actually received in the DOA’s office, by reference to the date of transmission

indicated on the fax machine’s automatic time and date recording system; to do

otherwise, the plaintiffs contend, impermissibly shortens the one-year prescriptive

period and runs afoul of the UETA, LSA-R.S. 9:2601 et seq.

      The starting point in the interpretation of any statute is the language of the

statute itself. M.J. Farms, Ltd. v. Exxon Mobil Corporation, 07-2371 (La.

7/1/08), 998 So.2d 16, 27. See also Kelly v. State Farm Fire & Casualty

Company, 14-1921 (La. 5/5/15), 169 So.3d 328, 335 (“[W]e begin as we must

with the words of the statute itself.”). The text of a law is the best evidence of

legislative intent. LSA-R.S. 24:177(B)(1).

      As stated in LSA-C.C. art. 9, when a law is clear and unambiguous and its

application does not lead to absurd consequences, the law shall be applied as

written and no further interpretation may be made in search of the intent of the

legislature. See also LSA-R.S. 1:4 (“When the wording of a Section is clear and

free of ambiguity, the letter of it shall not be disregarded under the pretext of

pursuing its spirit.”). When the language of the law is susceptible of different

meanings, it must be interpreted as having the meaning that best conforms to the

purpose of the law. LSA-C.C. art. 10. When the words of a law are ambiguous,

                                         9
their meaning must be sought by examining the context in which they occur and

the text of the law as a whole. LSA-C.C. art. 12. Laws on the same subject matter

must be interpreted in reference to each other. LSA-C.C. art. 13.

       The statutory provision at issue in the instant case, LSA-R.S.

40:1231.8(A)(2)(b), provides that a request for review of a malpractice claim that

is mailed by registered or certified mail is considered as filed on the date of

mailing; however, as to any other method of delivery, 9 Paragraph (A)(2)(b) states

that the request “shall be deemed filed on the date of receipt of the request stamped

and certified by the division of administration.” We conclude that the quoted

section of Paragraph (A)(2)(b) is ambiguous, as applied to a fax-filed request for

review, since it can mean either: (1) that a Section 1231.8(A)(2)(b) request is to be

considered as filed on the date that it is actually received in the DOA’s office and,

then, the DOA has only the ministerial task of stamping and certifying on what

date the request was actually received; or (2) that a Section 1231.8(A)(2)(b)

request cannot be considered as received by the DOA until the day that it is

“stamped and certified” as received by a DOA employee.                       The district court

decisions in these two consolidated cases ruled that the pertinent language in

Section 1231.8(A)(2)(b) meant the former, while the appellate court decisions

adopted the latter construction.           Furthermore, the DOA’s internal policy also

adopts the latter interpretation, as evidenced by the statement on its public website

indicating that requests could be sent via fax, but if received after 5:00 p.m. the

date stamped would be the next business day.




9  We note that the language of Section 1231.8(A)(2)(b) does not explicitly address fax-filings,
particularly mentioning only the delivery of requests for review “by certified or registered mail”
but implicitly admitting other means of delivery in providing the generally applicable provision
that a “request for review of a malpractice claim . . . shall be deemed filed on the date of receipt
of the request stamped and certified by the division of administration”; since the legislature
placed no limitation in the language of Section 1231.8(A)(2)(b) on the method of transmission of
the request for review, fax-filing is not specifically prohibited.


                                                10
         Our review of the provisions of the UETA, LSA-R.S. 9:2601 through LSA-

R.S. 9:2620 leads us to conclude that the UETA encompasses the electronic

transmission of legal documents, via facsimile, by parties to governmental

agencies.       Except as otherwise provided, 10 the UETA “applies to electronic

records [11] and electronic signatures relating to a transaction.[12]”                   LSA-R.S.

9:2603(A).       A fax-filed request for review of a medical malpractice claim falls

within the broad definition of an “electronic record,” since, pursuant to the

definitions set forth in LSA-R.S. 9:2602(7), (10), and (13), it is “a record . . . sent
10   Paragraph (B) of LSA-R.S. 9:2603 lists the following exceptions to UETA coverage:

         This Chapter shall not apply to:
                 (1) A transaction to the extent it is governed by a law governing the
         creation and execution of wills, codicils, or testamentary trusts.
                 (2) A transaction to the extent it is governed by the provisions of Title 10
         of the Louisiana Revised Statutes of 1950, other than R.S. 10:1-107.
                 (3) (Reserved).
                 (4)(a) A law governing adoption, divorce, or other matters of family law.
                 (b) Any notice of any of the following:
                 (i) The cancellation or termination of utility services, including water,
         heat, and power.
                 (ii) Default, acceleration, repossession, foreclosure, or eviction, or the
         right to cure, under a credit agreement secured by, or a rental agreement for, a
         primary residence of an individual.
                 (iii) The cancellation or termination of health insurance or benefits or life
         insurance benefits, excluding annuities.
                 (iv) Recall of a product, or material failure of a product, that risks
         endangering health or safety.
                 (c) Any document required to accompany any transportation or handling
         of hazardous materials, pesticides, or other toxic or dangerous materials.
                 (d) Publications required by law to be published in the official journals
         provided for in Chapter 2, 4, or 5 of Title 43 of the Louisiana Revised Statutes of
         1950.
11 An “electronic record” is defined by LSA-R.S. 9:2602(7) as “a record created, generated, sent,
communicated, received, or stored by electronic means.” A “record” includes “information that
is inscribed on a tangible medium or that is stored in an electronic or other medium and is
retrievable in perceivable form.” See LSA-R.S. 9:2602(13). “Information” includes “data, text,
images, sounds, codes, computer programs, software, and databases, or the like.” See LSA-R.S.
9:2602(10). “Electronic” means “relating to technology having electrical, digital, magnetic,
wireless, optical, electromagnetic, or similar capabilities.”). LSA-R.S. 9:2602(5). (Emphasis
added.)
12  A “transaction” is defined by LSA-R.S. 9:2602(16) as “an action or set of actions occurring
between two or more persons relating to the conduct of business, commercial, or governmental
affairs.”     A “person” includes “an individual, corporation, business trust, estate, trust,
partnership, limited liability company, association, joint venture, governmental agency, public
corporation, or any other legal or commercial entity.” See LSA-R.S. 9:2602(12). (Emphasis
added.)      A “governmental agency” is defined in LSA-R.S. 9:2601(9) as “an executive,
legislative, or judicial agency, department, board, commission, authority, institution, unit, or
instrumentality of the federal government or of a state or of a county or parish, municipality, or
other political subdivision of a state.”

                                                  11
. . . by electronic means,” consisting of “information” in the form of “data [and]

text” that is “stored in an electronic or other medium and is retrievable.” Further, a

fax-filed request for review of a medical malpractice claim is related to a

“transaction,” since, pursuant to the definitions set forth in LSA-R.S. 9:2602(12)

and (16), it is “an action” “between two or more persons” (the plaintiffs and the

governmental agency, the DOA), which relates “to the conduct of . . .

governmental affairs” (as it is the statutory duty of the DOA pursuant to LSA-R.S.

40:1231.8(A)(2)(b) to process a plaintiff’s request and forward it to the PCF

Oversight Board). Therefore, we conclude that the electronic transmission, via

facsimile machine, of a request for review of a medical malpractice claim is

subject to the provisions of the UETA.

      UETA Section 2615(B) states that “[u]nless otherwise agreed between the

sender and the recipient, an electronic record is received when it: (1) Enters an

information processing system[13] that the recipient has designated or uses for the

purpose of receiving electronic records or information of the type sent and from

which the recipient is able to retrieve the electronic record. (2) Is in a form capable

of being processed by that system.” An electronic record is received under LSA-

R.S. 9:2615(B) “even if no individual is aware of its receipt.”                 LSA-R.S.

9:2615(E). Comment (e) to Section 2615 further states: “Subsection E makes

clear that receipt is not dependent on a person having notice that the record is in

the person’s system.      Receipt occurs when the record reaches the designated

system whether or not the recipient ever retrieves the record. The paper analog is

the recipient who never reads a mail notice.”

      Thus, the import of these UETA provisions is that the electronic

transmission of a record, such as the plaintiffs’ fax-filed requests for review of

13 An “information processing system” means “an electronic system for creating, generating,
sending, receiving, storing, displaying, or processing information.” LSA-R.S. 9:2602(11)
(emphasis added).

                                            12
their medical malpractice claims, occurs when the electronic record “[e]nters an

information processing system” (which, pursuant to LSA-R.S. 9:2602(11),

includes “an electronic system for . . . receiving . . . information” and thus

encompasses a facsimile machine) that the recipient has “designated or uses for the

purpose of receiving electronic records or information of the type sent and from

which the recipient is able to retrieve the electronic record . . . even if no individual

is aware of its receipt.” See LSA-R.S. 9:2615(B), (E). 14

         We note that the UETA also states, in Section 2618(B), that “[t]o the extent

a governmental agency uses electronic records . . . the governmental agency . . .

may specify . . . [t]he manner and format in which the electronic records must be

. . . received . . . .” (Emphasis added.) Nevertheless, Section 2603(D) also provides

that a transaction subject to the UETA is also subject to “other applicable

substantive law.”

         The Administrative Procedure Act (“APA”), LSA-R.S. 49:950 et seq.,

requires an agency that engages in rulemaking to follow certain procedures for the

adoption of rules. 15       See LSA-R.S. 49:952-953.            Although we do not find it


14   Compare LSA-R.S. 13:850(A), stating:

         Any paper in a civil action may be filed with the court by facsimile transmission.
         All clerks of court shall make available for their use equipment to accommodate
         facsimile filing in civil actions. Filing shall be deemed complete at the time that
         the facsimile transmission is received and a receipt of transmission has been
         transmitted to the sender by the clerk of court. The facsimile when filed has the
         same force and effect as the original.

15  An “agency” includes “each state board, commission, department, agency, officer, or other
entity which makes rules, regulations, or policy, or formulates, or issues decisions or orders
pursuant to, or as directed by, or in implementation of the constitution or laws of the United
States or the constitution and statutes of Louisiana, except the legislature or any branch,
committee, or officer thereof, any political subdivision, as defined in Article VI, Section 44 of
the Louisiana Constitution, and any board, commission, department, agency, officer, or other
entity thereof, and the courts.” LSA-R.S. 49:951(2). A “rule” includes “each agency statement,
guide, or requirement for conduct or action, exclusive of those regulating only the internal
management of the agency and those purporting to adopt, increase, or decrease any fees imposed
on the affairs, actions, or persons regulated by the agency, which has general applicability and
the effect of implementing or interpreting substantive law or policy, or which prescribes the
procedure or practice requirements of the agency . . . .” LSA-R.S. 49:951(6). “Rulemaking”
means “the process employed by an agency for the formulation of a rule. Except where the
context clearly provides otherwise, the procedures for adoption of rules and of emergency rules
as provided in R.S. 49:953 shall also apply to adoption, increase, or decrease of fees. The fact
                                                 13
necessary to decide herein whether the decision of an agency, such as the DOA, in

order to specify a manner of receiving an electronic transmission different than that

prescribed in UETA Section 2615, must do so via the rulemaking procedures set

forth in the APA, we note that the defendants in this case suggest that such was

done, citing La. Admin. Code, Title 1, Part III, § 307. Section 307 provides, in

pertinent part: “Unless otherwise provided by law, all pleadings, documents or

other items shall be deemed filed on the date received by the clerk of court if

received by 5 p.m. Items filed after 5 p.m. shall be deemed filed on the next

business day.” However, LAC 1:III.307 is a provision applicable only to “the

Division of Administrative Law” (see LAC 1:III.10116), which is an adjudicative

agency that was created within the Department of State Civil Service, by LSA-R.S.

49:991. 17    In contrast, the DOA is a separate agency within the office of the

governor (see LSA-R.S. 36:418). Therefore, LAC 1:III.307 does not apply to the


that a statement of policy or an interpretation of a statute is made in the decision of a case or in
an agency decision upon or disposition of a particular matter as applied to a specific set of facts
involved does not render the same a rule within this definition or constitute specific adoption
thereof by the agency so as to be required to be issued and filed as provided in this Subsection.”
LSA-R.S. 49:951(7).

16  The purpose of Part III, “Division of Administrative Law,” is set forth in LAC 1:III.101,
providing in pertinent part: “Adjudications conducted by the Division of Administrative Law
shall be governed by the Administrative Procedure Act (APA), R.S. 49:950 et seq., and the
Division of Administrative Law Act (DALA), R. S. 49:991 et seq. To the extent that these rules
are not in conflict with other statutory authority, they establish additional procedures for
regulating adjudications conducted by the division . . . .” (Emphasis added.)

17  “The division of administrative law, hereafter referred to as ‘division’, is created in the
Department of State Civil Service.” LSA-R.S. 49:991. See also LSA-R.S. 36:4(A) (“In
accordance with the provisions of Article IV, Section 1 and Article XIV, Section 6 of the
Constitution of Louisiana, all offices, boards, commissions, agencies, and instrumentalities of the
executive branch of state government, whether constitutional or statutory, and/or their functions,
powers, duties, and responsibilities shall be allocated, either in the Act by which this Title was
created or by legislation enacted subsequent thereto, within the departments listed in this Section,
except as provided in Subsections B and C of this Section, and in order to comply with this
constitutional mandate, the agencies of the executive branch of state government hereinafter
enumerated, whether heretofore created by the constitution or by statute, and/or their functions,
powers, duties, and responsibilities are allocated, in the manner hereinafter set forth in this Title,
within the following designated departments: (1) Department of State Civil Service . . . .”).
(Emphasis added.)
18  “The office of the governor shall be in the executive branch of state government . . . . The
following agencies and their powers, duties, functions, and responsibilities are hereby transferred
to the office of the governor . . . . Division of administration.” LSA-R.S. 36:4(B)(1)(a).

                                                 14
instant case, which does not involve adjudications within the Department of State

Civil Service, Division of Administrative Law.

      Regardless, even if the DOA had properly promulgated a rule to deviate

from UETA Section 2615, which directs that an electronic transmission is

“received” when it enters the information processing system designated by the

recipient, here the DOA’s facsimile machine, any such rule that effectively

shortens a tort victim’s one-year prescriptive period would be invalid, as a

usurpation of the legislative power.

      Rules and regulations promulgated by an agency may not exceed the

authorization delegated by the legislature. See State v. Alfonso, 99-1546 (La.

11/23/99), 753 So.2d 156, 161-62; State v. Taylor, 479 So.2d 339, 341 (La. 1985)

(“The general rule is that the legislative power cannot be delegated . . . . However,

this court has recognized that the legislative branch has the authority to delegate to

administrative boards and agencies of the state the power to ascertain and

determine the facts upon which the laws are to be applied and enforced.”);

Schwegmann Brothers Giant Super Markets v. McCrory, 237 La. 768, 787-88,

112 So.2d 606, 613 (1959) (“It is now well settled that the Legislature may make

the operation or application of a statute contingent upon the existence of certain

conditions, and may delegate to some executive or administrative board the power

to determine the existence of such facts and to carry out the terms of the statute. So

long as the regulation or action of the official or board authorized by statute does

not in effect determine what the law shall be, or involve the exercise of primary

and independent discretion, but only determines within prescribed limits some fact

upon which the law by its own terms operates, such regulation is administrative

and not legislative in its nature.”). See also LSA–R.S. 49:963 (“The validity or

applicability of a rule may be determined in an action for declaratory judgment in

the district court of the parish in which the agency is located . . . . The court shall

                                          15
declare the rule invalid or inapplicable if it finds that it violates constitutional

provisions or exceeds the statutory authority of the agency or was adopted without

substantial compliance with required rulemaking procedures.”).

      The DOA has established a procedure that allows a plaintiff to file a request

for review of a malpractice claim, via facsimile transmission after DOA office

hours. However, the DOA’s policy of thereafter stamping and certifying such a

fax-filed request as having been filed on the succeeding business day effectively

circumvents the directive of LSA-R.S. 40:1231.8(A)(2)(a), that “[t]he filing of the

request for a review of a claim shall suspend the time within which suit must be

instituted . . .” (emphasis added), as well as avoiding the UETA’s Section 2615

rule that receipt occurs when the record reaches the designated system.

Furthermore, in the instant consolidated cases, since the plaintiffs’ fax-filed

requests were transmitted on the last day of the applicable prescriptive period but

prior to the expiration of that day, the DOA’s failure to deem the fax-filing as filed

on the day it entered the DOA’s facsimile system served to shorten the one-year

prescriptive period provided to the plaintiffs by LSA-R.S. 9:5628 and LSA-C.C.

arts. 3454, 3456, and 3492, supra (i.e., the one-year prescriptive period does not

accrue until the expiration of the last day of the year). As the legislature could not

have intended to delegate to the DOA the power to shorten the applicable one-year

prescriptive period, the MMA provisions cannot be interpreted in such a way.

      Accordingly,    in   light   of   the    foregoing,   we   construe   LSA-R.S.

40:1231.8(A)(2)(b) to mean that a fax-filed request for review of a medical

malpractice claim is “received” by the DOA on the date when it enters the fax

system designated by the DOA for receiving electronic records or information of

the type sent and from which the DOA is able to retrieve the electronic record, as

stated in LSA-R.S. 9:2615. The task of stamping and certifying required of the

DOA by LSA-R.S. 40:1231.8(A)(2)(b) is ministerial, such that the DOA is only

                                          16
authorized to ascertain from the facsimile machine - generated records the actual

date and time that the request for review entered the DOA’s fax machine system

and to record that information on the face of the request.

      It was undisputed in the instant consolidated cases that the plaintiffs

transmitted their requests for review to the DOA’s designated fax machine on the

last day of the prescriptive period and that the requests were available for retrieval

on the transmission dates. Because the plaintiffs’ requests for review of their

medical malpractice claims were received by the DOA, via the designated fax

system, prior to midnight on the last day of the prescriptive period, they were

received prior to the expiration of the last day of the prescriptive period, in

accordance with LSA-R.S. 9:5628 and LSA-C.C. arts. 3454, 3456, and 3492,

supra, and were timely filed. Therefore, the appellate court decisions erred in

sustaining the defendants’ peremptory exceptions pleading the objection of

prescription.

                                   DECREE
                               NO. 2015-CC-1114

      In the case of In Re: Medical Review Panel Claim of Rose Tillman, the

judgment of the appellate court is reversed and the district court judgment, denying

the defendants’ peremptory exceptions, pleading the objection of prescription, is

reinstated; we remand the matter to the 24th Judicial District Court for the Parish

of Jefferson for further proceedings.

   REVERSED; DISTRICT COURT JUDGMENT REINSTATED;
REMANDED TO DISTRICT COURT.


                           DECREE
     NO. 2015-CC-1263 CONSOLIDATED WITH NO. 2015-CC-1264

      In the case of In Re: Medical Review Panel Proceedings for the Claim of

Peighton Miller v. Tulane-Lakeside Hospital, the judgment of the appellate



                                         17
court is reversed and the matter is remanded to Fifth Circuit Court of Appeal, with

instructions to rule on the pretermitted assignment of error.

      REVERSED AND REMANDED WITH INSTRUCTIONS.




                                         18
03/15/16


                   SUPREME COURT OF LOUISIANA

                             NO. 2015-CC-1114

    IN RE: MEDICAL REVIEW PANEL CLAIM OF ROSE TILLMAN

                         CONSOLIDATED WITH

 IN RE: THE MEDICAL REVIEW PANEL CLAIM OF ROSE TILLMAN

                         CONSOLIDATED WITH

        JAHMAL T. TILLMAN AND JIRUS T. TILLMAN,
  ON BEHALF OF THE DECEDENT, ROSE TILLMAN VERSUS THE
 STATE OF LOUISIANA, ON BEHALF OF DURGA RAM SURE, M.D.,
                         ET AL.

                         CONSOLIDATED WITH

                             NO. 2015-CC-1263

          IN RE: MEDICAL REVIEW PANEL FOR THE
CLAIM OF PEIGHTON MILLER, ET AL. VERSUS TULANE LAKESIDE
                     HOSPITAL, ET AL.

                         CONSOLIDATED WITH

                             NO. 2015-CC-1264

          IN RE: MEDICAL REVIEW PANEL FOR THE
CLAIM OF PEIGHTON MILLER, ET AL. VERSUS TULANE LAKESIDE
                     HOSPITAL, ET AL.

      ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
           FIFTH CIRCUIT, PARISH OF JEFFERSON


GUIDRY, J., concurs in the result for the reasons assigned by Justice
Crichton.
03/15/16

                     SUPREME COURT OF LOUISIANA

                               NO. 2015-CC-1114

    IN RE: MEDICAL REVIEW PANEL CLAIM OF ROSE TILLMAN

                            CONSOLIDATED WITH

 IN RE: THE MEDICAL REVIEW PANEL CLAIM OF ROSE TILLMAN

                            CONSOLIDATED WITH

         JAHMAL T. TILLMAN AND JIRUS T. TILLMAN,
  ON BEHALF OF THE DECEDENT, ROSE TILLMAN VERSUS THE
STATE OF LOUISIANA, ON BEHALF OF DURGA RAM SURE, M.D., ET
                           AL.

                            CONSOLIDATED WITH

                               NO. 2015-CC-1263

          IN RE: MEDICAL REVIEW PANEL FOR THE
CLAIM OF PEIGHTON MILLER, ET AL. VERSUS TULANE LAKESIDE
                     HOSPITAL, ET AL.

                            CONSOLIDATED WITH

                               NO. 2015-CC-1264

          IN RE: MEDICAL REVIEW PANEL FOR THE
CLAIM OF PEIGHTON MILLER, ET AL. VERSUS TULANE LAKESIDE
                     HOSPITAL, ET AL.

       ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
            FIFTH CIRCUIT, PARISH OF JEFFERSON


CRICHTON, J., concurs in the result and assigns reasons:

      I concur in the result reached by the majority in this case. However, I write

separately to state that I find the plaintiff’s request for a medical review panel is

indeed timely, for the reasons set forth by the trial court. The trial court correctly

found that then-La. R.S. 40:1299.47(A)(2) is not ambiguous, although it does not

address the filing of a request via facsimile after business hours, nor does the

statute provide that a fax-filed request must be filed within business hours.


                                          1
Notwithstanding the statute’s silence on the issue, La. C.C. art. 3456 provides that

in cases where the prescriptive period consists of one or more years, “prescription

accrues upon the expiration of the day of the last year that corresponds with the

date of the commencement of prescription.” When the plaintiffs in the Tillman 1

case fax-filed a request for a medical review panel with the Division of

Administration prior to midnight on May 22, 2013, one year after the decedent’s

death on May 22, 2012, that request was timely. Any forward date-stamping by

the Division of Administration, such as in this case, is contrary to the intent of the

statutes at issue.

       I also do not find the Louisiana Uniform Electronic Transactions Act

applicable in this case, contrary to the majority’s finding that a request for a

medical review panel constitutes a “transaction” . . . . relating to “the conduct of . .

. governmental affairs.” See, La. R.S. 9:2602. In my view, and as simply stated

above, the plaintiffs took the necessary steps in this case to suspend the running of

prescription, and the trial court correctly overruled the defendants’ Peremptory

Exception of Prescription.




1 Similarly, in the Miller case, the plaintiffs’ request for a medical review panel was timely filed
via facsimile prior to midnight on April 4, 2013, despite the Division of Administration’s
forward-stamping the request as received on April 5, 2013.

                                                 2